UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

ee ee ee x
UNITED STATES GF AMERICA
: CONSENT PRELIMINARY ORDER
~Ve- OF FORFEITURE AS TO SPECIFIC
: PROPERTY/
RAMON PORTES, MONEY JUDGMENT
Defendant. 21 Cr, 664

ee ee x

WHEREAS, on or about May 14, 2021, RAMON PORTES (the “Defendant”), was
charged in a one-count Superseding Information, $1 21 Cr. 664 (the “Information”), with a
conspiracy to distribute heroin, in violation of Title 21, United States Code, Section 846 (Count
One);

WHEREAS, on or about August 12, 2020, the Government seized the following property:

a. $100,000 in United States currency seized from a black bag on the floor of
a vehicle driven by a co-conspirator of the Defendant at the time of his
atrest;

b. $24,001 in United States currency seized from a backpack in the rear
bedroom of the Defendant’s residence located in the Bronx, New York; and

c. $6,960 in United States currency in a red backpack seized from the
Defendant at the time of his arrest

(collectively, the “Specific Property”);

WHEREAS, on or about May 14, 2021, the Defendant pled guilty to Count One of
the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to
forfeit, pursuant to Title 21, United States Code, Section 853: a sum of money equal to $131,961
in United States currency, representing proceeds traceable to the commission of the offense

charged in Count One of the Information;

 
WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $131,961 in United States currency representing proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, $100,000 of
which the Defendant is jointly and severally liable with co-defendant Fiedel Bautista, to the extent
a forfeiture money judgment is entered against Fiedel Bautista in the case 21 Cr. 117 (VLB);

WHEREAS, the Defendant further consents to the forfeiture of all his right, title
and interest in the Specific Property, which constitutes proceeds traceable to the commission of
the offense charged in Count One of the Information;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence, with the
exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attormey, Josiah Pertz of counsel, and the Defendant, and his counsel, Sam Karliner, Esq., that:

1. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $131,961 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

 
Count One of the Information, shall be entered against the Defendant, $100,000 of which the
Defendant is jointly and severally liable with co-defendant Fiedel Bautista, to the extent a forfeiture
money judgment is entered against Fiedel Bautista in this case.

2. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition im accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, RAMON PORTES, and shall be deemed part of the sentence of the Defendant, and
shall be included in the judgment of conviction therewith.

4, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
te such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

 
7, Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4){a)(iv)(C) and G(5)(a)Gii} of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shail be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States
Code, Section 853(n).

9. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

 
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment.

11. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncoliected amount
of the Money Judgment.

12. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.

[THIS SPACE LEFT INTENTIONALLY BLANK]

 
15. The signature page of this Consent Preliminary Order of Forfeiture as to
Specific Property/Money Judgment may be executed in one or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
AUDREY STRAUSS

United States Attorney for the
Southern District of New York

Le
By: _(lysw (i SN-O
Jésiah Pertz = DATE
Assistant United States Attorney
300 Quarropas Street
White Plains, NY 10007
(914) 993-1966

RAMON PORTES
is L
. BLA ‘y Ley

wy VO _ Sty/2/

ASAM KARLINER, ESQ. DATE

&

Attorney for Defendant

 

SO ORDERED:
(Mdhy lek S//Y4[2!
HONORABLE CATHY SEIBEL DATE

UNITED STATES DISTRICT JUDGE

 
